UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7983


VINCENT A. PITTS,

                Petitioner - Appellant,

          v.

WARDEN LEE CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:14-cv-04273-JMC)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent A. Pitts, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vincent A. Pitts seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition and its order

denying Pitts’ Fed. R. Civ. P. 59 motion.                         The orders are not

appealable      unless        a    circuit        justice    or     judge      issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability         will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,      a   prisoner      satisfies      this    standard     by

demonstrating        that     reasonable          jurists   would       find    that     the

district      court’s      assessment      of     the   constitutional         claims    is

debatable     or     wrong.        Slack     v.    McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Pitts has not made the requisite showing.                      Accordingly, we deny

a   certificate      of     appealability         and   dismiss     the    appeal.        We

dispense      with    oral        argument      because     the    facts       and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3